Citation Nr: 0206692	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  98-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for postoperative small cell lymphoma of the lacrimal lens.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a zero percent 
disability rating for postoperative small cell lymphoma of 
the lacrimal lens.  In August 2000, the Board remanded the 
case to the RO for additional development.

The Board notes that the August 2000 remand order also 
instructed the RO to issue a statement of the case as to the 
compensation level assigned in an October 1999 rating 
decision which granted service connection for post-traumatic 
stress disorder (PTSD).  The record shows the RO issued a 
statement of the case regarding this matter on September 1, 
2000, and provided the veteran information notifying him that 
additional action was required within 60 days to perfect his 
appeal.  

In January 2001, the veteran submitted a VA Form 9 in 
reference to the PTSD issue addressed in the September 2000 
statement of the case.  A handwritten notation on the form 
indicates the RO found the document was not timely submitted 
to perfect the appeal.  The record presently before the 
Board, however, does not show the veteran was notified of the 
determination that his substantive appeal was not timely or 
of his right to appeal that decision.  In addition, the Board 
notes that the veteran's January 23, 2002, correspondence may 
be construed as a claim for entitlement to a total disability 
rating based upon individual unemployability.  Therefore, 
these matters are referred to the RO for appropriate action.

In addition, the Board notes that a January 2002 rating 
decision, inter alia, denied entitlement to an increased 
rating for PTSD and granted entitlement to service connection 
for diabetes with nephropathy due to herbicide exposure.  
Subsequently in January 2002, the veteran submitted a notice 
of disagreement from these determinations.  The record 
presently before the Board does not reflect that a statement 
of the case has been issued; therefore, the issues of 
entitlement to increased ratings for PTSD and diabetes with 
nephropathy due to herbicide exposure are addressed in the 
remand section of this decision.  See Manlincon v. West, 12 
Vet. App. 238 (1999). 

As a preliminary matter, the Board notes that a May 2002 
motion to withdraw representation by Veterans of Foreign Wars 
of the United States was denied.  However, the Board 
subsequently received a VA Form 21-22, Appointment Of 
Veterans Service Organization As Claimant's Representation, 
signed by the veteran on April 10, 2002, appointing The 
American Legion as his accredited representative.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this case.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The revised duty to assist requires 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).

In this case, the Board notes that in correspondence dated 
January 23, 2002, the veteran requested recent medical 
treatment records from VA's Plastic Eye Clinic, Valley 
Radiation Oncology, and the Radiation Department at St. 
Joseph's Hospital be obtained in support of his claim.  
Therefore, the Board finds additional development is required 
prior to appellate review.

In addition, as a timely notice of disagreement has been 
filed from the January 2002 rating decision regarding the 
compensation level assigned for the veteran's service-
connected PTSD and diabetes with nephropathy due to herbicide 
exposure, the Board's jurisdiction has been triggered and 
these issues must be REMANDED so that the RO can issue a 
statement of the case on the underlying claims.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case as to the issues of entitlement 
to increased ratings for PTSD and 
diabetes with nephropathy due to 
herbicide exposure.  The veteran should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his service 
representative the requisite period of 
time for a response.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the issues 
on appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  Thereafter, the veteran's claims 
folder should be reviewed by VA 
oncologist for an opinion as to the 
current nature and extent of the service-
connected postoperative small cell 
lymphoma of the lacrimal lens disability.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner.  The examiner 
should perform any examinations, tests, 
or studies deemed necessary for an 
accurate assessment.  The examiner is 
specifically requested to provide an 
opinion as to whether there is evidence 
of an active disease or an active 
treatment phase for non-Hodgkin's 
lymphoma.  A complete rationale should be 
provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



